Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2020 has been entered. Claims 1 and 10 are amended. Claims 3 and 19 are cancelled. Claims 1, 2, 4-18, 20, and 21 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant has cancelled claims 3 and 19 and have incorporated their limitations, together with some additional limitations into claims 1 and 10, respectively. Applicant’s arguments that the secondary reference of TANIUCHI (US-2007/0146734), hereinafter TANIUCHI, does not disclose these amendments have been fully considered and found not to be persuasive (see submission of 10/28/2020, pages 8-9).
Applicant states that according to paragraph [0086] of TANIUCHI, a process of increasing bonding strength performed after stacking the print media comprises injecting the adhesive into the gap between the print media under a capillary force by using a dropper to apply the adhesive to a side of set of print media or immersing the print media in the adhesive. In other words, TANIUCHI teaches injecting additional adhesive to fill the gap under the capillary force. Therefore, TANIUCHI fails to disclose "a gap exists between any edges of two adjacent printing layers, and the adhesive layer fills the gap through an extruding process from one of the two adjacent printing layers disposed on the adhesive layer" recited in the amended claim 1. As such, a person skilled in the art would not be motivated to combine the teachings of GILLER (US-2019/0291338), hereinafter GILLER, and TANIUCHI to achieve the subject matter of the present application.
	The instant disclosure describes the application of the adhesive layer or binder using an inkjet printing head (see instant FIG. 2 numeral 1322). As such, the Examiner interprets (and has interpreted) the extruding process of application of the adhesive layer as that the adhesive layer is applied using an inkjet process.
	Note that had the adhesive layer been extruded similar to the printing layer via FDM, the same wire/arc issue that the applicant describes in [0032] in relation to the printing layer, would have occurred to the adhesive layer and it would not have been able to spread and cover the gaps.
	The inkjet process is indeed a process where the material is applied in the form of droplets and its principle is very similar to injection of liquid from a syringe (see the evidentiary document of MITSUBISHI, page 1/4, first paragraph that is highlighted). As such, TANIUCHI teachings and its incorporation into the method GILLER is appropriate.
	The Examiner maintains that previous claims 3 and 19 (now cancelled) were properly rejected. Since these canceled claims are now incorporated into claims 1 and 10, their detailed analysis are presented below in the 35 USC 103 section.
	The Examiner notes that GILLLER, similar to the instant disclosure, uses an extrusion process (or FDM) to apply the polymer or printing layer and an inkjet printing 
	The Applicant states that TANICHI discusses using additional adhesive to fill the gap.  This is not true. TANICHI discusses using adhesive (not additional adhesive) to fill the gap between printing media {[0086]}.
Applicant’s arguments that GILLER does not disclose the limitations of claims 20 and 21, have been fully considered and found not to be persuasive (see submission of 10/28/2020, pages 9-11).
Applicant states that GILLER merely teaches that the final layer of polymer or the lacquer is deposited on the low adhesion inks to retain the ink on the 3D object. In other words, GILLER does not teach that the final layer of polymer or the lacquer has higher adhesion than the low adhesion inks. Even considering the final layer of polymer or the lacquer of GILLER having higher adhesion for the sole sake of argument, it is noted that when the final layer of polymer or the lacquer is a outmost layer of 3D object, it attaches with dirt, dust, impurities etc., from external environment to interfere or decrease the color performance. Therefore, a person skilled in the art would not be motivated to directly and unambiguously appreciate that the final layer of polymer or the lacquer has higher adhesion than the inks according to the disclosure of GILLER.
[0057]}. GILLER also discloses that that ink or color ink {[0007], [0030], [0044]} may have a low binding affinity to the polymer layer resulting in low adhesion and further emphasizes application of a coating to overcome this low adhesion {[0056]}. Therefore, even for the outer color shell, the role of lacquer coating is to increase the binding affinity. Thus, a person of ordinary skill in the art unambiguously appreciates that throughout the process of printing layers and even for the outermost layer, the role of lacquer is to increase the binding affinity. An artisan recognizes that increasing the binding affinity indicates that the lacquer has more adhesion force that the color/ink layer, otherwise there was no need to apply this coating.
Claim Objections
Claims 1, 4, and 10 are objected to because of the following informalities: 
In claim 1 (line 15) and claim 10 (line 16), replace “a extruding process” with “an extruding process”. 
Change the dependency of claim 4 from claim 3 to claim 1, since claim 3 is cancelled and its limitations are incorporated into claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9-14, 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over GILLER (US-2019/0291338), hereinafter GILLER, in view of TANIUCHI (US-2007/0146734), hereinafter TANIUCHI, as evidenced by RAPMAN (the fused deposition modeling 3D printer manual), hereinafter RAPMAN.
Regarding claims 1 and 10, GILLER teaches a method that reads on the applicant claim of A three-dimensional printing method, adapted for a three-dimensional printing device to print a three-dimensional object {[abstract]}, the three-dimensional printing method comprising:
providing structure information and coloring information of the three-dimensional object; performing a slicing process on the structure information of the three-dimensional object by a processor to obtain information of a plurality of printing layers; corresponding the coloring information of the three-dimensional object with the information of the printing layers by the processor to (obtain information of a color layer corresponding to each of the printing layers, claim 1), (determine whether a predetermined color- layer region exists on each of the printing layers; when the predetermined color-layer region exists on the printing layer (claim 10) {[0003] the Examiner notes that although this section is in the background, as indicated, nowadays it is known in this art that 3D printing is done by computer aided design through slicing (layer-by layer) and within layer modeling by point-by-point basis for controlling various properties; as such the discussion in this section is applicable to the method of GILLER as well. Moreover in [0070] the example is implemented using the RapMan 3D printer. As shown by the RAPMAN manual (pages 30 and 32) the 3D printer is equipped with a computer or processor and associated software for control, [0070] note that color [0008] note the examples of polymer layers that are the printing layers}.
and disposing an adhesive layer on each of the printing layers and its corresponding color layer, such that the adhesive layer covers at least a part of the color {[0030] note the color ink is deposited on a layer before the other layer is applied or ink is applied layer by layer, thus color ink is between two print layers (similar to instant FIG. 7), [0010] note the application of overcoat lacquer layer to the color ink thus covering at least a portion of color, [0057] note the teaching that lacquer may be used for low adhesion ink for the purpose of adhesion and permanent attachment of the color layer and further protection; the Examiner notes that as stated in the instant specification paragraph [0007] the purpose of the adhesive layer is the protection. GILLER lacquer provides the same function},
wherein any two adjacent printing layers are attached to each other with the adhesive layer {[0006] note that each layer has its own ink color layer, thus an ink layer between two adjacent layer, [0010] note application of lacquer or adhesive layer to each ink layer, thus indicating two print layer are attached two each other as the result of the adhesive layer or lacquer that exists in-between}. 
Regarding the subsequent limitations of claim 10: “disposing an adhesive layer in the predetermined color-layer region; and disposing the color layer in the predetermined color-layer region, such that the color layer is attached to the printing layer with the adhesive layer”, as discussed above under claim 1 analyses, GILLER discloses printing the color layer on the printing layer first and then coating it with the adhesive layer.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant invention to have rearranged and reversed the method steps of adding adhesive and color layers to their corresponding printing layer, since it has been held that a mere rearrangement of method steps involves only routine skill in the art {see MPEP 2144.04 (IV)(C)}.
One would have been motivated to have applied the adhesive layer prior to the application of the color layer. As disclosed by GILLER, the color ink could be a low adhesion ink {[0057]}. Therefore, one of ordinary skill in the art would have realized that after direct application of this ink on the printing layer, some amount of time elapses before the adhesive layer is applied and as such the ink layer may have enough time to be displaced. Thus, the motivation is there to apply the adhesive layer before applying the low adhesion color ink layer to instantly secure the color layer.
GILLER, however, is silent on a filling gap between the edges of the polymer or printing layers with the adhesive layer.
The Examiner notes that GILLLER, similar to the instant disclosure, uses an extrusion or FDM process to apply the polymer or printing layer and an inkjet printing head to apply the adhesive. As such, the Examiner submits that similarly and inherently a gap exists in the edges of GILLER printed polymer layers since the processes are identical. As such, one of ordinary skill in the art would have been highly motivated to look to prior art and determine the best course of action to fill this gap.
wherein a gap exists between any two adjacent printing layers, and the adhesive layer fills the gap through a extruding process form one of the two adjacent printing layers disposed on the adhesive layer (claims 1 and 10) {[0086] note that stacking print media is interpreted as depositing a layer on the already printed layer, also note the argument section above regarding interpretation of adhesive extrusion as inkjet application and the similarity between inkjet process and injection of adhesive via a dropper}.  
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of TANIUCHI in the method of GILLER and have extended the application of GILLER adhesive layer by the inkjet head into the existing gaps in order to fill them.
As mentioned above, an artisan would have been highly motivated to seek TANIUCHI’s teaching to fill this gap that inherently exists when FDM is used to print layers. Also, as disclosed by TANIUCHI, the advantage of this method is to increase the bonding strength of the 3D object {[0086]}.
Regarding claim 2, GILLER teaches a method that reads on the applicant claim of wherein an orthographic projection area of the adhesive layer on the printing layer greater than or equal to an orthographic projection area of the color layer on the printing layer {[0010] note that overcoat indicates that the color layer is covered completely, i.e. at least equal to the projection area of color layer}.
Regarding claim 4, GILLER teaches a method that reads on the applicant claim of wherein the plurality of printing layers comprise a first printing layer and a second printing layer, the adhesive layer is disposed between the first printing layer and the second printing layer, the color layer is disposed between the first printing layer and the adhesive layer {[0006] note that each layer has its own ink color layer, thus an ink layer between two adjacent layer, [0010] note application of lacquer or adhesive layer to each ink layer, thus indicating two print layer are attached two each other as the result of the adhesive layer or lacquer that exists in-between, also see claim 1 analysis}.
Regarding the next limitation of claim 4 “the gap exists between the first printing layer and the second printing layer, and the three-dimensional printing method further comprises: when the second printing layer is disposed on the adhesive layer, simultaneously extruding the adhesive layer to fill the gap”, as set forth in the analysis of claim 1, this gap inherently exists and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of TANIUCHI in the method of GILLER and have extended the application of GILLER adhesive layer by the inkjet head into the existing gaps in order to fill them.
As mentioned above, an artisan would have been highly motivated to seek TANIUCHI teaching to fill this gap that inherently exist when FDM is used to print layers. Also, as disclosed by TANUCHI the advantage of this method is to increase the bonding strength of the 3D object {[0086]}.
Regarding simultaneous application of adhesive and printing layers as discussed under claim 1 analyses, GILLER method deposits the color ink/adhesive layer on the first layer and then extrude the second layer {note that as shown in RAPMAN the 3D printing device uses extruders, see the first page}. GILLER is, however, silent on simultaneous extrusion of the adhesive layer and second polymer layer.  
. In re Tatincloux, 108 USPQ 125.
In the instant case, one of ordinary skill in the art would have been motivated to have performed the extrusion of the two layers simultaneously, in order to speed up the 3D printing of plurality of layers and thus decrease the production time.
Regarding claim 6 and limitation of “further comprising: disposing another adhesive layer between each of the printing layers and its corresponding color layer, such that the color layer is attached to the printing layer with the another adhesive layer”, as discussed above under claim 1 analysis, GILLER teaches disposing a color ink layer on the printing layer and an adhesive layer on the color ink layer followed by second printing or polymer layer. GILLER, however, is silent on disposing another adhesive layer that is located between the color layer and its corresponding printing layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant invention to have duplicated the adhesive layer and have disposed another adhesive layer between the color layer and its corresponding printing layer, since it has been held that a mere duplication of working parts (in this case working part is the adhesive layer) involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicates the adhesive layers for immediate adhesion of the color ink layer to its corresponding layer. As disclosed by GILLER the color ink could be a low adhesion ink {[0057]}. Therefore, one of ordinary 
Regarding claims 7 and 16, GILLER teaches a method that reads on the applicant claim of wherein the adhesive layer is transparent {[0057]}. 
Regarding claims 9 and 18 limitation of “wherein a fluidity of the adhesive layer is greater than a fluidity of the color layer, and a surface tension of the adhesive layer is less than a surface tension of the color layer”, the Examiner points out that these two parameters (fluidity and surface tension) are interrelated. Lower surface tension results in a more easily spread liquid that thus higher fluidity and vice versa. As such if shown that one material has higher fluidity, it is inherent that the same material also has a lower surface tension as well. 
Considering the argument above and regarding claims 9 and 18, TANIUCHI teaches that the ink applied to the layer needs to have a lower flowability (or fluidity) so that it does not spread excessively over the layer {[0076]}. TANUCHI also teaches that the adhesive layer needs to be able to fill the gaps by capillary forces (thus a higher flowability is desired) {[0086]}. As such, TANUICHI recognizes the fluidity of the ink and adhesive as result-effective variables. Increasing the flowability of the ink result in an undesired and excessive spreading of color and decreasing the fluidity of the adhesive result in the undesired partial filling of the gaps.

At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the result-effective teachings of TANIUCHI in the method of GILLER, and through routine experimentation have selected a color ink with a lower fluidity and a lacquer (adhesive layer) with a higher fluidity that based on teachings of TANIUCHI result in an optimum spreading of both the ink color and the adhesive {[0076] and [0086]}.
Regarding claim 11 and limitation of further comprising: disposing another adhesive layer on the color layer, such that the another adhesive layer covers the color layer”, as discussed above under claim 10, obvious modification of the method of GILLER places one adhesive layer on the printing layer followed by the color layer on top of the adhesive layer. The modified method of GILLER is, however, silent on placing another adhesive layer that covers the color layer.  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the instant invention to have duplicated the adhesive layer and have disposed another adhesive layer on top of the color layer, since it has been held that a mere duplication of working parts (in this case working part is the adhesive layer) involve only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the adhesive layers for further protection of the color layers, since as disclosed by GILLER one of roles of the lacquer of the adhesive layer is the protection of the color layer {[0057]}. Thus, the 
Regarding claim 12, GILLER teaches a method that reads on the applicant claim of wherein an orthographic projection area of the another adhesive layer on the printing layer greater than or equal to an orthographic projection area of the color layer on the printing layer {[0010] note that overcoat indicates that the color layer is covered completely, i.e. at least equal to the projection area of color layer, also see claim 11 above for another adhesive layer}.
Regarding claim 13, and limitation of “wherein the plurality of printing layers comprise a first printing layer and a second printing layer, the color layer is attached to the first printing layer with the adhesive layer, and the three-dimensional printing method further comprises: disposing the second printing layer to be attached to the color layer with the another adhesive layer”, as discussed under claims 10 and 11, the modified method of GILLER comprises steps of printing an adhesive layer on the polymer layer followed by printing the color layer and another adhesive layer. As such the second polymer or printing layer of GILLER {[0015]} is attached to the color layer via the another adhesive layer.
Regarding claim 14 limitation of “a gap exists between the first printing layer and the second printing layer, and the three-dimensional printing method further comprises: disposing the second printing layer on the another adhesive layer, and simultaneously extruding the another adhesive layer to fill the gap”, as set forth in the analysis of claims 1 and 10, this gap inherently exists and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have 
As mentioned above, an artisan would have been highly motivated to seek TANIUCHI teaching to fill this gap that inherently exist when FDM is used to print layers. Also, as disclosed by TANUCHI the advantage of this method is to increase the bonding strength of the 3D object {[0086]}.
Regarding simultaneous application of adhesive and printing layer, as discussed under claims 1, 10, 11, and 13 analyses, GILLER method and GILLER modified method deposit the color ink/adhesive layer (or another adhesive layer) on the first layer and then extrude the second layer {note that as shown in RAPMAN the 3D printing device uses extruders, see the first page}. GILLER is, however, silent on simultaneous extrusion of the adhesive layer (or another adhesive layer) and second polymer layer.  
However, it has been held that generally no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125.
In the instant case, one of ordinary skill in the art would have been motivated to have performed the extrusion of the two layers simultaneously, in order to speed up the 3D printing of plurality of layers and thus decrease the production time.
Regarding claims 20 and 21, GILLER teaches a method that reads on the applicant claim of wherein an adhesion force of the color layer with respect to the printing layer is less than an adhesion force of the adhesive layer with respect to the printing layer {[0057] note the teaching that low adhesion color ink is permanently .
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over GILLER and TANIUCHI as applied to claims 1, 4, 10, 11, and 13 above, and further as evidenced by CHENG (US-2017/0190115), hereinafter CHENG.
Regarding claims 5 and 15, the combination of GILLER and TANIUCHI discloses all the limitations of claims 1, 4, 10, 11, and 13. 
GILLER further teaches a method that reads on the applicant claim of wherein the second printing layer activates adhesion of the adhesive layer {[0015] note the deposition of the second polymer layer on the first layer that has ink and lacquer on it, [0070] note the use of fused deposition modeling (FDM) for 3D printing and as shown by CHENG, in FDM the filament is heated and melted prior to layering [0006], [0055] note the use of heat to accelerate fixing of the color and coating, which as shown above can be provided by the high temperature of the melted/heated second layer. This is similar to the activation function described in the instant specification [0033] as the result of high temperature (heated/melted)}.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over GILLER and TANIUCHI as applied to claims 1 and 10 above, and further as evidenced by SCIENCEDIRECT (Polyolefin fiber), hereinafter SCIENCEDIRECT.
Regarding claims 8 and 17, the combination of GILLER and TANIUCHI discloses all the limitations of claims 1 and 10. 
wherein the printing layer is hydrophobic {[0008] note that polyolefins as shown by SCIENCEDIRECT are hydrophobic [P 5/22, 4th line]}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748